FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAYMOND WRIGHT,                                  No. 12-15278

                Plaintiff - Appellant,           D.C. No. 1:05-cv-01485-BAM

  v.
                                                 MEMORANDUM*
L. RUMBLES,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                             Submitted January 15, 2013***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Raymond Wright, a California state prisoner, appeals pro se from the district

court’s judgment following a jury trial in his 42 U.S.C. § 1983 action alleging that



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendant violated his Eighth Amendment rights. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      We affirm the district court’s judgment because Wright has failed to identify

the relevant trial transcripts to enable us to review the alleged errors. On August 9,

2012, this court denied Wright’s request for full transcripts of the trial without

prejudice to renewal, showing which portions of the transcript are necessary to

decide the issues presented. Wright has failed to respond. Accordingly, we are

unable to review his contentions challenging the district court evidentiary rulings.

See Fed. R. App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169

(9th Cir. 1991) (per curiam) (dismissing appeal by pro se appellant for failure to

provide relevant trial transcripts).

      We do not address Wright’s jury bias argument because Wright failed to

raise it in his opening brief. See Liberal v. Estrada, 632 F.3d 1064, 1072 n.6 (9th

Cir. 2011) (arguments raised for the first time in a reply brief are waived).

      AFFIRMED.




                                           2                                    12-15278